  15-50963-KMS Dkt 136 Filed 01/07/19 Entered 01/07/19 16:40:16 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE:
          SLABBED NEW MEDIA,LLC,                                    CASE NO. 15-50963-KMS


               DEBTOR.                                                           CHAPTER 11

To:    Dr. Charles L. Leary
       308 5th Ave E
       Vancouver, BC V5T 1H4
       Canada

                       NOTICE REGARDING PLEADING/DOCUMENT
                               FILED IN A CLOSED CASE

         On, January 7, 2019, the Clerk’s office received and filed a Pro Se Motion Concerning
Willful Violation of the Automatic Stay of Section 362 of the Bankruptcy Code, Causing damages;
Contempt, in the above bankruptcy case, Dkt. #135 in the above bankruptcy case. Please be
advised the above case was closed on October 18, 2016, before your pleading/document was
filed.

      Before any litigation can be brought before the Court, the bankruptcy case must be
reopened by motion and order accompanied by the proper filing fee, if required.



 Dated: January 7, 2019                         DANNY L. MILLER, CLERK OF COURT
                                                Dan M. Russell, Jr. U. S. Courthouse
                                                2012 15th Street, Suite 244
                                                Gulfport, MS 39501
                                                228-563-1790
